              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CIVIL CASE NO. 1:20-cv-00030-MR-WCM

MELVIN RICHARD ROBINSON, III,    )
                                 )
                   Plaintiff,    )
                                 )
      vs.                        )               ORDER
                                 )
BRICKTON VILLAGE ASSOCIATION, )
INC., and LM PROPERTY,           )
                                 )
                   Defendants.   )
________________________________ )


      THIS MATTER is before the Court on the Plaintiff’s First “Motion to

Amend Due to Case Dismissed” [Doc. 24]; the Plaintiff’s Second “Motion to

Amend Due to Case Dismissed” [Doc. 32]; the Magistrate Judge’s

Memorandum and Recommendation regarding the disposition of those

Motions [Doc. 40]; the Plaintiff’s Motion for “TRO/Injunctive relief” [Doc. 44];

and the Plaintiff’s Motion for “TRO/ INJU[N]CTIVE - Remove Lien for wrong

address” [Doc. 47].

I.    PROCEDURAL BACKGROUND

      On January 31, 2020, the pro se Plaintiff filed a complaint against

Defendants “Brickton Village HOA (Lauren Koons)” and “LM Property.” [Doc.

1]. On April 14, 2020, the Defendants filed a Motion to Dismiss. [Doc. 10].



     Case 1:20-cv-00030-MR-WCM Document 49 Filed 07/26/21 Page 1 of 6
The Motion to Dismiss was fully briefed, and on September 25, 2020, the

Magistrate Judge submitted a Memorandum and Recommendation,

recommending the Motion to Dismiss be granted based on the Plaintiff’s

failure to state a plausible claim for relief. [Doc. 18 at 9-10]. On December

30, 2020, the Court adopted the Memorandum and Recommendation and

dismissed the case in the entirety. [Doc. 22].

      On January 7, 2021, the Plaintiff filed his first Motion to Amend. [Doc.

24]. On February 9, 2021, the Plaintiff filed his Second Motion to Amend.

[Doc. 32].1

      Pursuant to 28 U.S.C. § 636(b) and the standing Orders of Designation

of this Court, the Honorable W. Carleton Metcalf, United States Magistrate

Judge, was designated to consider the Plaintiff’s Motions to Amend and to

submit a recommendation for the disposition of those Motions. On May 14,

2021, the Magistrate Judge filed a Memorandum and Recommendation

recommending that the Plaintiff’s Motions to Amend be denied. [Doc. 40].

The parties were advised that any objections to the Magistrate Judge’s

Memorandum and Recommendation were to be filed in writing within

fourteen (14) days of service.



1The First Motion to Amend and the Second Motion to Amend are identical except for the
difference in exhibits and Certificates of Service. [Docs. 24; 32].
                                          2

     Case 1:20-cv-00030-MR-WCM Document 49 Filed 07/26/21 Page 2 of 6
      On May 19, 2021, the Plaintiff filed a Motion requesting an extension

of time to file objections to the Memorandum and Recommendation, the

appointment of counsel, and the removal of Judge Metcalf from the case.

[Doc. 41]. On June 16, 2021, the Court granted the Plaintiff’s Motion for

additional time to file the objections and denied the Motion for removal of

Judge Metcalf and for the appointment of counsel. [Doc. 43]. The Plaintiff

was given until July 16, 2021, to file objections to the Memorandum and

Recommendation. [Id.]. The period within which to file objections has now

expired and no written objections to the Memorandum and Recommendation

have been filed.

      On July 8, 2021, the Plaintiff filed a Motion for “TRO/Injunctive relief”

[Doc. 44]. Defendant Bricktown Village Association, Inc., responded on July

21, 2021. [Doc. 46]. On July 21, 2021, the Plaintiff filed a Motion for “TRO/

INJU[N]CTIVE - Remove Lien for wrong address.” [Doc. 47].

II.    STANDARD OF REVIEW

      The Federal Magistrate Act requires a district court to “make a de novo

determination of those portions of the report or specific proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1). In

order “to preserve for appeal an issue in a magistrate judge's report, a party

must object to the finding or recommendation on that issue with sufficient


                                      3

      Case 1:20-cv-00030-MR-WCM Document 49 Filed 07/26/21 Page 3 of 6
specificity so as reasonably to alert the district court of the true ground for

the objection.” United States v. Midgette, 478 F.3d 616, 622 (4th Cir. 2007).

The Court is not required to review, under a de novo or any other standard,

the factual findings or legal conclusions of the magistrate judge to which no

objections have been raised. Thomas v. Arn, 474 U.S. 140, 150 (1985).

III.   DISCUSSION

       A.    The Memorandum and Recommendation

       Neither party has filed a written objection to the Memorandum and

Recommendation. After a careful review of the Magistrate Judge’s

Memorandum and Recommendation, the Court finds that the proposed

conclusions of law are consistent with current case law. Accordingly, the

Court hereby accepts the Magistrate Judge’s recommendation that the

Plaintiff’s Motions to Amend should be denied.

       B.    The Plaintiff’s Motions for Injunctive Relief

       The remaining Motions before the Court are the Plaintiff’s self-styled

Motions for “TRO/ Injunctive relief” and “TRO/ INJU[N]CTIVE - Remove Lien

for wrong address.” [Docs. 44; 46].

       A plaintiff seeking a preliminary injunction must demonstrate that (1) it

is likely to succeed on the merits, (2) it is likely to suffer irreparable harm

absent injunctive relief, (3) the balance of equities tips in its favor, and (4)


                                       4

       Case 1:20-cv-00030-MR-WCM Document 49 Filed 07/26/21 Page 4 of 6
the injunction would be in the public interest. Winter v. NRDC, Inc., 555 U.S.

7, 20 (2008); see U.S. Dep't of Labor v. Wolf Run Mining Co., 452 F.3d 275,

281 n.1 (4th Cir. 2006) (noting equivalent standards for granting a temporary

restraining order (“TRO”) and a preliminary injunction). “A preliminary

injunction is an extraordinary remedy never awarded as of right.” Id. at 24;

see Pashby v. Delia, 709 F.3d 307, 319 (4th Cir. 2013).

      Because the Court has found that the Plaintiff has failed to state a

viable claim for relief in the Complaint and that the Motions to Amend are

without merit, the Plaintiff cannot demonstrate a “likelihood of success on the

merits.” Winter, 555 U.S. at 20. Therefore, the Court also dismisses the

Plaintiff’s Motions for Preliminary Injunctions. Real Truth About Obama, Inc.

v. Fed. Election Comm'n, 575 F.3d 342, 347 (4th Cir. 2009) (holding that a

moving party must satisfy each requirement in order to obtain a preliminary

injunction), vacated on other grounds, 559 U.S. 1089, 130 S. Ct. 2371, 176

L. Ed. 2d 764 (2010).

                                   ORDER

      IT IS, THEREFORE, ORDERED, that the Memorandum and

Recommendation [Doc. 40] is ACCEPTED; the Plaintiff’s First “Motion to

Amend Due to Case Dismissed” [Doc. 24] is DENIED; and the Plaintiff’s

Second “Motion to Amend Due to Case Dismissed” [Doc. 32] is DENIED.


                                      5

     Case 1:20-cv-00030-MR-WCM Document 49 Filed 07/26/21 Page 5 of 6
     IT IS FURTHER ORDERED that the Plaintiff’s Motion for “TRO/

Injunctive relief” [Doc. 44]; and the Plaintiff’s Motion for “TRO/

INJU[N]CTIVE - Remove Lien for wrong address” [Doc. 47] are DENIED.

     IT IS SO ORDERED.
                     Signed: July 26, 2021




                                             6

    Case 1:20-cv-00030-MR-WCM Document 49 Filed 07/26/21 Page 6 of 6
